UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1873


TAHIRU BAH,

                  Petitioner,

             v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    June 15, 2009                   Decided:   July 27, 2009


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Mary Ann Berlin, Baltimore, Maryland, for Petitioner.  Gregory
G. Katsas, Assistant Attorney General, Linda S. Wernery,
Elizabeth Young, OFFICE OF IMMIGRATION LITIGATION, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tahiru     Bah,      a    native      and     citizen      of    Sierra       Leone,

petitions     for     review     of     the     Board      of    Immigration         Appeals’

(“Board”)     order     dismissing        his     appeal        from       the    immigration

judge’s order denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture.

Bah challenges the Board’s finding that he did not establish

that he was abducted and forced to work for the Revolutionary

United   Front      (“RUF”)      on    account       of    his       political      opinions,

rather than solely as a source of forced labor.                              He also argues

that the immigration judge and the Board ignored the evidence

that he was persecuted due to his membership in a particular

social group to which a pro-government political opinion was

imputed.    However, because Bah argued only that he was targeted

by the RUF on account of his political opinions, not that he was

targeted on account of imputed political opinions arising from

his   residence       in   a     particular          village,         this       court    lacks

jurisdiction          to       consider           this          latter           claim.     See

Gandziami-Mickhou v. Gonzales, 445 F.3d 351, 359 n.2 (4th Cir.

2006); Asika v. Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004).

            When an alien claims asylum or withholding of removal

based on fear of persecution by a guerilla group because of a

political   opinion,       the       alien    must      show    he    is    being    targeted

because of a political opinion belonging to or being imputed to

                                              2
him.     INS v. Elias-Zacarias, 502 U.S. 478, 481-83 (1992).                            This

element is “critical” in order to show eligibility for asylum or

withholding from removal.           Id. at 483.

             We   have     reviewed    the       administrative         record    and    the

immigration judge’s decision and find that substantial evidence

supports the ruling that Bah failed to establish his claim of

past persecution or a well-founded fear of future persecution on

account     of    a     protected     ground,      as   necessary         to     establish

eligibility       for    asylum.    See      8    C.F.R.      §    1208.13(a)       (2007)

(stating that the burden of proof is on the alien to establish

eligibility for asylum); INS v. Elias-Zacarias, 502 U.S. 478,

483 (1992) (same).          Moreover, as Bah cannot sustain his burden

on   the   asylum     claim,   he   cannot        establish       his   entitlement      to

withholding of removal. See Camara v. Ashcroft, 378 F.3d 361,

367 (“Because the burden of proof for withholding of removal is

higher     than   for    asylum--even     though        the   facts      that     must    be

proved are the same--an applicant who is ineligible for asylum

is necessarily ineligible for withholding of removal under [8

U.S.C.] § 1231(b)(3) [(2000)].”).

             We also find that substantial evidence supports the

immigration judge’s finding that Bah fails to meet the standard

for relief under the Convention Against Torture.                         To obtain such

relief, an applicant must establish that “it is more likely than

not that he or she would be tortured if removed to the proposed

                                          3
country    of    removal.”       8     C.F.R.       §    1208.16(c)(2)       (2007).    Upon

reviewing       the     administrative             record,       we    find     that    the

immigration      judge       applied    the     proper      standard     to    assess    the

evidence,   and       that    Bah    failed        to    make   the   requisite      showing

before the immigration court.

            Accordingly,         we     deny       the    petition     for    review.    We

dispense    with       oral     argument        because         the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                        PETITION DENIED




                                               4